





M & T Bank

Manufacturers and Traders Trust Company













AMENDED AND RESTATED TERM NOTE

(Actual Balance Interest Accrual Method)

Pennsylvania

July 29, 2011
                                                                                                                                                            $4,600,000.00




BORROWER Big Boulder Corporation, Blue Ridge Real Estate Company, BBC Holdings,
Inc., BRRE Holdings, Inc., Northeast Land Company, Lake Mountain Company, Jack
Frost Mountain Company, Boulder Creek Resort Company, Moseywood Construction
Company, individually and doing business as Stoney Run Realty Company and doing
business as Stoney Run Builders Company, and Jack Frost National Golf Course,
Inc., jointly and severally, each being corporations  organized under the laws
of Pennsylvania (except for BBC Holdings, Inc. and BRRE Holdings, Inc. which are
organized under the laws of the State of Delaware), and each having a chief
executive office of Route 940 and Moseywood Road, P.O. Box 707, Blakeslee,
Pennsylvania 18610-0747




BANK:

MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking corporation with its
banking offices at One M&T Plaza, Buffalo, NY  14203.  Attention:  Office of the
General Counsel.




Promise to Pay.  For value received, intending to be legally bound, Borrower
promises to pay to the order of the Bank, on the dates set forth below, the
principal sum of Four Million Six Hundred Thousand and 00/100 Dollars
($4,600,000.00) (the “Principal Amount”) plus interest as agreed below, all
payments required by the Bank to fund any escrow accounts for the payment of
taxes, insurance and/or other charges (collectively, “Escrow”), and all fees and
costs (including without limitation attorneys’ fees and disbursements whether
for internal or outside counsel) the Bank incurs in order to collect any amount
due under this Note, to negotiate or document a workout or restructuring, or to
preserve its rights or realize upon any guaranty or other security for the
payment of this Note (“Expenses”).




Interest.  The unpaid Principal Amount of this Note shall earn interest
calculated on the basis of a 360-day year for the actual number of days of each
year (365 or 366), from and including the date the proceeds of this Note are
disbursed to, but not including, the date all amounts hereunder are paid in
full, at a rate per year which shall be:  variable based on the 3.00 percentage
points above  one-month  LIBOR with an effective Interest Period of equal
duration.  See attached LIBOR Rate Rider, the terms of which are incorporated
herein by reference, for definitions and additional provisions.  If no rate is
specified above, interest shall accrue at the Maximum Legal Rate (defined
below).




Maximum Legal Rate.  It is the intent of the Bank and Borrower that in no event
shall interest be payable at a rate in excess of the maximum rate permitted by
applicable law (the “Maximum Legal Rate”).  Solely to the extent necessary to
prevent interest under this Note from exceeding the Maximum Legal Rate, Borrower
agrees that any amount that would be treated as excessive under a final judicial
interpretation of applicable law shall be deemed to have been a mistake and
automatically canceled, and, if received by the Bank, shall be refunded to
Borrower, without interest.




Default Rate.  If an Event of Default (defined below) occurs, the interest rate
on the unpaid Principal Amount shall immediately be automatically increased to
five (5) percentage points per year above the otherwise applicable rate per
year, and any judgment entered hereon or otherwise in connection with any suit
to collect amounts due hereunder shall bear interest at such default rate.




Payments.  Payments shall be made in immediately available United States funds
at any banking office of the Bank.




Preauthorized Transfers from Deposit Account.  If a deposit account number is
provided in the following blank, Borrower hereby authorizes the Bank to debit
Borrower’s deposit account #___________________ with the Bank automatically for
any amount which becomes due under this Note.

  

Interest Accrual; Application of Payments.  Interest will continue to accrue on
the actual principal balance outstanding until the Principal Amount is paid in
full.  All installment payments (excluding voluntary prepayments of principal)
will be applied as of the date each payment is received and processed.  Payments
may be applied in any order in the sole discretion of the Bank, but, prior to an
Event of Default, may be applied chronologically (i.e., oldest invoice first) to
unpaid amounts due and owing, in the following order: first to accrued interest,
then to principal, then to Escrow, then to late charges and other fees, and then
to all other Expenses.




“Payment Due Date” shall mean the 10th day of the applicable calendar month.  If
there is no numerically corresponding calendar day in a particular month, the
Payment Due Date shall be the last calendar day of such month); provided,
however, to











--------------------------------------------------------------------------------







the extent, if at all, that a LIBOR-based interest rate is applicable, if in any
applicable month the day identified above is not a Joint Business Day, the
Payment Due Date shall be extended to the next succeeding Joint Business Day
unless such next succeeding Joint Business Day would fall in the next calendar
month, in which case such Payment Due Date shall be the immediately preceding
Joint Business Day, so as to, in all instances, coincide with the end of the
applicable Interest Period.  See attached LIBOR Rate Rider, the terms of which
are incorporated herein by reference, for definitions and additional provisions.




The “First Installment Payment Date” shall be the Payment Due Date in the month
of August, 2011.




The “Maturity Date” of this Note is December 31, 2011.




Repayment Terms.  Borrower shall pay to the Bank the entire Principal Amount on
the Maturity Date.  In addition, until the outstanding Principal Amount is paid
in full, Borrower shall pay to the Bank all accrued and unpaid interest, in
amounts that may vary, on the Payment Due Date of each month beginning on the
First Installment Payment Date, or as otherwise invoiced by the Bank.




To the extent, if at all, that during any such Variable Rate Interest Period,
the applicable interest rate changes in accordance with the terms of this Note,
the Bank may, but shall be under no obligation to, recalculate and adjust at any
time the installment amount due and payable to the Bank, so as to appropriately
reamortize the unpaid Principal Amount, as of the date of such adjustment
through the Maturity Date (or such other date as may be provided for herein).
 Borrower understands that non-adjustment of the installment amount as described
herein could result in a greater portion of the unadjusted installment amount
being applied to interest due, leaving less available to reduce the Principal
Amount balance, resulting in a higher than expected Principal Amount balance due
and payable to the Bank on the Maturity Date.  Absent manifest error, the Bank’s
determination of any amount due in connection herewith shall be conclusive.




Late Charge.  If Borrower fails to pay, within five (5) days of its due date,
any amount due and owing pursuant to this Note or any other agreement executed
and delivered to the Bank in connection with this Note, including, without
limitation, any Escrow payment due and owing, Borrower shall immediately pay to
the Bank a late charge equal to the greatest of (a) $50.00, (b) five percent
(5%) of the delinquent amount or (c) the Bank’s then current late charge as
announced from time to time.  




Prepayment Premium.  During the term of this Note, Borrower shall have the
option of paying the unpaid Principal Amount to the Bank in advance of the
Maturity Date, in whole or in part, at any time and from time to time upon
written notice received by the Bank at least three (3) days prior to making such
payment; provided, however, as consideration of the privilege of making such
prepayment, Borrower shall pay to the Bank a fee equal to the amount provided
for on the attached Prepayment Premium Rider (or LIBOR Rate Rider, as
applicable).  Any partial prepayment of principal shall be posted as of the date
received and applied in inverse order of maturity. With any prepayment in full
of the Principal Amount balance, Borrower shall also pay to the Bank all accrued
interest and Expenses owing pursuant to this Note.  In the event the Maturity
Date of this Note is accelerated following an Event of Default, any tender of
payment of the amount necessary to satisfy the entire indebtedness made after
such Event of Default shall be expressly deemed a voluntary prepayment.  In such
a case, to the extent permitted by law, the Bank shall be entitled to the amount
necessary to satisfy the entire indebtedness, plus the appropriate prepayment
premium calculated in accordance with the terms of this Note.  




This prepayment premium shall not apply to the extent that the obligation
evidenced by this Note qualifies as a “residential mortgage” under 41 P.S. 101.




Representations, Warranties and Covenants.  Borrower represents and warrants to
and agrees and covenants with the Bank that now and until this Note is paid in
full:




a)

Business Purpose.  The Loan proceeds shall be used only for a business purpose
and not for any personal, family or household purpose.




b)

Good Standing; Authority.  Borrower is an entity or sole proprietor (i) duly
organized and existing and in good standing under the laws of the jurisdiction
in which it was formed, (ii) duly qualified, in good standing and authorized to
do business in every jurisdiction in which failure to be so qualified might have
a material adverse effect on its business or assets and (iii) has the power and
authority to own each of its assets and to use them as contemplated now or in
the future.




c)

Legality.  The execution, issuance, delivery to the Bank and performance by
Borrower of this Note (i) are in furtherance of Borrower’s purposes and within
its power and authority; (ii) do not (A) violate any statute, regulation or
other law or any judgment, order or award of any court, agency or other
governmental authority or of any arbitrator or (B) violate Borrower’s
certificate of incorporation or other governing instrument, constitute a default
under any agreement binding on Borrower, or result in a lien or encumbrance on
any assets of Borrower; and (iii) have been duly authorized by all necessary
corporate or partnership action.




d)

Compliance.  The Borrower conducts its business and operations and the ownership
of its assets in compliance with each applicable statute, regulation and other
law, including without limitation environmental laws.  All approvals, including
without limitation authorizations, permits, consents, franchises, licenses,
registrations, filings, declarations, reports and notices (the “Approvals”)
necessary to the conduct of Borrower’s business and for Borrower’s due issuance











--------------------------------------------------------------------------------







of this Note have been duly obtained and are in full force and effect.  The
Borrower is in compliance with all conditions of each Approval.




e)

Financial and Other Information.  For each year until this Note is paid in full,
Borrower shall provide to the Bank in form and number of copies and by
accountants satisfactory to the Bank, within ninety (90) days after the end of
each fiscal year of the Borrower, statements of income and cash flows and the
financial position and balance sheet of the Borrower as of the fiscal year end,
each in reasonable detail and certified by an officer or member of Borrower to
have been prepared in accordance with generally accepted accounting principles
to present fairly the results of Borrower’s operations and cash flows and its
financial position in conformity with such principles, and to be correct,
complete and in accordance with Borrower’s records.  Promptly upon the request
of the Bank from time to time, Borrower shall supply all additional information
requested and permit the Bank’s officers, employees, accountants, attorneys and
other agents to (i) visit and inspect each of Borrower’s premises, (ii) examine,
audit, copy and extract from Borrower’s records and (iii) discuss Borrower’s or
its affiliates’ business, operations, assets, affairs or condition (financial or
other) with its responsible officers and independent accountants.




f)

Accounting; Tax Returns and Payment of Claims.  Borrower will maintain a system
of accounting and reserves in accordance with generally accepted accounting
principles, has filed and will file each tax return required of it and, except
as disclosed in an attached schedule, has paid and will pay when due each tax,
assessment, fee, charge, fine and penalty imposed by any taxing authority upon
Borrower or any of its assets, income or franchises, as well as all amounts owed
to mechanics, materialmen, landlords, suppliers and the like in the ordinary
course of business.




g)

Title to Assets; Insurance.  Borrower has good and marketable title to each of
its assets free of security interests and mortgages and other liens except as
disclosed in its financial statements or on a schedule attached to this Note or
pursuant to the Bank’s prior written consent.  Borrower will maintain its
property in good repair and will maintain and on request provide the Bank with
evidence of insurance coverage satisfactory to the Bank including without
limitation fire and hazard, liability, worker’s compensation and business
interruption insurance and flood hazard insurance as required.




h)

Judgments and Litigation.  There is no pending or threatened claim, audit,
investigation, action or other legal proceeding or judgment, order or award of
any court, agency or other governmental authority or arbitrator (each an
“Action”) which involves Borrower or its assets and might have a material
adverse effect upon Borrower or threaten the validity of this Note or any
related document or transaction.  Borrower will immediately notify the Bank in
writing upon acquiring knowledge of any such Action.




i)

Notice of Change of Address and of Default.  Borrower will immediately notify
the Bank in writing (i) of any change in its address or of the location of any
collateral securing this Note, (ii) of the occurrence of any Event of Default
defined below, (iii) of any material change in Borrower’s ownership or
management and (iv) of any material adverse change in Borrower’s ability to
repay this Note.




j)

No Transfer of Assets.  Until this Note is paid in full, Borrower shall not
without the prior written consent of the Bank (i) sell or otherwise dispose of
substantially all of its assets, (ii) acquire substantially all of the assets of
another entity, (iii) if it is a corporation, participate in any merger,
consolidation or other absorption or (iv) agree to do any of these things.




Events of Default.  The following constitute an event of default (“Event of
Default”): (i) failure by Borrower to make any payment when due (whether at the
stated maturity, by acceleration or otherwise) of the amounts due under this
Note, or any part thereof, or there occurs any event or condition which after
notice, lapse of time or both will permit such acceleration; (ii) Borrower
defaults in the performance of any covenant or other provision with respect to
this Note or any other agreement between Borrower and the Bank or any of its
affiliates or subsidiaries (collectively, “Affiliates”); (iii) Borrower fails to
pay when due (whether at the stated maturity, by acceleration or otherwise) any
indebtedness for borrowed money owing to the Bank (other than under this Note),
 any third party or Affiliate or the occurrence of any event which could result
in acceleration of payment of any such indebtedness or the failure to perform
any agreement with any third party or Affiliate; (iv) the reorganization,
merger, consolidation or dissolution of Borrower (or the making of any agreement
therefor); the sale, assignment, transfer or delivery of all or substantially
all of the assets of Borrower to a third party; or the cessation by Borrower as
a going business concern; (v) the death or judicial declaration of incompetency
of Borrower, if an individual; (vi) failure to pay, withhold or collect any tax
as required by law; the service or filing against Borrower or any of its assets
of any lien (other than a lien permitted in writing by the Bank), judgment,
garnishment, order or award; (vii) if Borrower becomes insolvent or is generally
not paying its debts as such debts become due; (viii) the making of any general
assignment by Borrower for the benefit of creditors; the appointment of a
receiver or similar trustee for Borrower or its assets; or the making of any, or
sending notice of any intended, bulk sale; (ix) Borrower commences, or has
commenced against it, any proceeding or request for relief under any bankruptcy,
insolvency or similar laws now or hereafter in effect in the United States of
America or any state or territory thereof or any foreign jurisdiction or any
formal or informal pro­ceeding for the dissolution or liquidation of, settlement
of claims against or winding up of affairs of Borrower; (x) any representation
or warranty made in this Note, any related document, any agreement between
Borrower and the Bank or any Affiliate or in any financial statement of Borrower
proves to have been misleading in any material respect when made; Borrower omits
to state a material fact necessary to make the statements made in this Note, any
related document, any agreement between Borrower and the Bank or any Affiliate
or any financial statement of Borrower not misleading in light of the
circumstances in which they were made; or, if upon the date of execution of this
Note, there shall have been any material adverse change in any of the facts
disclosed in any financial statement, representation or warranty that was not
disclosed in writing to the Bank at or prior to the time of execution hereof;
(xi) any pension plan of Borrower fails to comply with applicable law or has
vested unfunded liabilities that, in the opinion of the Bank, might have a
material adverse effect on Borrower’s ability to repay its











--------------------------------------------------------------------------------







debts; (xii) an adverse change in the Borrower, its business, assets,
operations, management, ownership, affairs or condition (financial or otherwise)
from the status shown on any financial statement or other document submitted to
the Bank or any Affiliate, and which change the Bank determines will have a
material adverse effect on (a) the Borrower, its business, assets, operations or
condition (financial or otherwise), or (b) the ability of the Borrower to pay or
perform any obligation to the Bank; (xiii) the occurrence of any event described
in sub-paragraph (i) through and including (xii) hereof with respect to any
guarantor or any other party liable for, or whose assets or any interest therein
secures, payment of any of the amounts due under this Note (“Guarantor”); (xiv)
Borrower fails to supply new or additional collateral within ten (10) days of
request by the Bank; or (xv) the Bank in good faith deems itself insecure with
respect to payment or performance under this Note.




Rights and Remedies Upon Default.  Upon the occurrence of any Event of Default,
the Bank without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law) to or
upon the Borrower or any other person (all and each of which demands,
presentments, protests, advertisements and notices are hereby waived), may
exercise all rights and remedies under the Borrower’s agreements with the Bank
or its Affiliates, applicable law, in equity or otherwise and may declare all or
any part of any amounts due hereunder not payable on demand to be immediately
due and payable without demand or notice of any kind and terminate any
obligation it may have to grant any additional loan, credit or other financial
accommodation to the Borrower.  All or any part of any amounts due hereunder
whether or not payable on demand, shall be immediately due and payable
automatically upon the occurrence of an Event of Default in sub-paragraph (ix)
above, or at the Bank’s option, upon the occurrence of any other Event of
Default.  The provisions hereof are not intended in any way to affect any rights
of the Bank with respect to any amounts due hereunder which may now or hereafter
be payable on demand.




Right of Setoff.  The Bank shall have the right to set off against the amounts
owing under this Note any property held in a deposit or other account with the
Bank or any Affiliates or otherwise owing by the Bank or any Affiliates in any
capacity to Borrower or any Guarantor or endorser of this Note.  Such setoff
shall be deemed to have been exercised immediately at the time the Bank or such
Affiliate elects to do so.




Miscellaneous.  This Note, together with any related loan and collateral
agreements and guaranties, contains the entire agreement between the Bank and
Borrower with respect to the Note, and supersedes every course of dealing, other
conduct, oral agreement and representation previously made by the Bank. All
rights and remedies of the Bank under applicable law and this Note or amendment
of any provision of this Note are cumulative and not exclusive.  No single,
partial or delayed exercise by the Bank of any right or remedy shall preclude
the subsequent exercise by the Bank at any time of any right or remedy of the
Bank without notice.  No waiver or amendment of any provision of this Note shall
be effective unless made specifically in writing by the Bank.  No course of
dealing or other conduct, no oral agreement or representation made by the Bank,
and no usage of trade, shall operate as a waiver of any right or remedy of the
Bank.  No waiver of any right or remedy of the Bank shall be effective unless
made specifically in writing by the Bank.  Borrower agrees that in any legal
proceeding, a copy of this Note kept in the Bank’s course of business may be
admitted into evidence as an original.  This Note is a binding obligation
enforceable against Borrower and its successors and assigns and shall inure to
the benefit of the Bank and its successors and assigns.  If a court deems any
provision of this Note invalid, the remainder of the Note shall remain in
effect.  Section headings are for convenience only.  Singular number includes
plural and neuter gender includes masculine and feminine as appropriate.




Notices.  Any demand or notice hereunder or under any applicable law pertaining
hereto shall be in writing and duly given if delivered to Borrower (at its
address on the Bank’s records) or to the Bank (at the address on page one and
separately to the Bank officer responsible for Borrower’s relationship with the
Bank).  Such notice or demand shall be deemed sufficiently given for all
purposes when delivered (i) by personal delivery and shall be deemed effective
when delivered, or (ii) by mail or courier and shall be deemed effective three
(3) business days after deposit in an official depository maintained by the
United States Post Office for the collection of mail or one (1) business day
after delivery to a nationally recognized overnight courier service (e.g.,
Federal Express).  Notice by e-mail is not valid notice under this or any other
agreement between Borrower and the Bank.




Joint and Several.  If there is more than one Borrower, each of them shall be
jointly and severally liable for all amounts and obligations that become due
under this Note and the term “Borrower” shall include each as well as all of
them.




Governing Law; Jurisdiction.  

This Note has been delivered to and accepted by the Bank and will be deemed to
be made in the Commonwealth of Pennsylvania.  Except as otherwise provided under
federal law, this Note will be interpreted in accordance with the laws of the
Commonwealth of Pennsylvania excluding its conflict of laws rules.  BORROWER
HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR
FEDERAL COURT IN THE COMMONWEALTH OF PENNSYLVANIA IN A COUNTY OR JUDICIAL
DISTRICT WHERE THE BANK MAINTAINS A BRANCH AND CONSENTS THAT THE BANK MAY EFFECT
ANY SERVICE OF PROCESS IN THE MANNER AND AT BORROWER’S ADDRESS SET FORTH ABOVE
FOR PROVIDING NOTICE OR DEMAND; PROVIDED THAT NOTHING CONTAINED IN THIS NOTE
WILL PREVENT THE BANK FROM BRINGING ANY ACTION, ENFORCING ANY AWARD OR JUDGMENT
OR EXERCISING ANY RIGHTS AGAINST BORROWER INDIVIDUALLY, AGAINST ANY SECURITY OR
AGAINST ANY PROPERTY OF BORROWER WITHIN ANY OTHER COUNTY, STATE OR OTHER FOREIGN
OR DOMESTIC JURISDICTION.  Borrower acknowledges and agrees that the venue
provided above is the most convenient forum for both the Bank and Borrower.
 Borrower waives any objection to venue and any objection based on a more
convenient forum in any action instituted under this Note.











--------------------------------------------------------------------------------










Waiver of Jury Trial.  BORROWER AND THE BANK HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY BORROWER AND THE BANK MAY HAVE IN
ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THIS NOTE OR
THE TRANSACTIONS RELATED HERETO.  BORROWER REPRESENTS AND WARRANTS THAT NO
REPRESENTATIVE OR AGENT OF THE BANK HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT THE BANK WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THIS JURY
TRIAL WAIVER.  BORROWER ACKNOWLEDGES THAT THE BANK HAS BEEN INDUCED TO ENTER
INTO THIS NOTE BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION.




Power to Confess Judgment.  BORROWER HEREBY EMPOWERS ANY ATTORNEY OF ANY COURT
OF RECORD, AFTER THE OCCURRENCE OF ANY EVENT OF DEFAULT HEREUNDER, TO APPEAR FOR
BORROWER AND, WITH OR WITHOUT COMPLAINT FILED, CONFESS JUDGMENT, OR A SERIES OF
JUDGMENTS, AGAINST BORROWER IN FAVOR OF THE BANK OR ANY HOLDER HEREOF FOR THE
ENTIRE PRINCIPAL BALANCE OF THIS NOTE, ALL ACCRUED INTEREST AND ALL OTHER
AMOUNTS DUE HEREUNDER, TOGETHER WITH COSTS OF SUIT AND AN ATTORNEY’S COMMISSION
OF THE GREATER OF TEN PERCENT (10%) OF SUCH PRINCIPAL AND INTEREST OR $1,000
ADDED AS A REASONABLE ATTORNEY’S FEE, AND FOR DOING SO THIS NOTE OR A COPY
VERIFIED BY AFFIDAVIT SHALL BE A SUFFICIENT WARRANT.  BORROWER HEREBY FOREVER
WAIVES AND RELEASES ALL ERRORS IN SAID PROCEEDINGS AND ALL RIGHTS OF APPEAL AND
ALL RELIEF FROM ANY AND ALL APPRAISEMENT, STAY OR EXEMPTION LAWS OF ANY STATE
NOW IN FORCE OR HEREAFTER ENACTED.  INTEREST ON ANY SUCH JUDGMENT SHALL ACCRUE
AT THE DEFAULT RATE.  NO SINGLE EXERCISE OF THE FOREGOING POWER TO CONFESS
JUDGMENT, OR A SERIES OF JUDGMENTS, SHALL BE DEEMED TO EXHAUST THE POWER,
WHETHER OR NOT ANY SUCH EXERCISE SHALL BE HELD BY ANY COURT TO BE INVALID,
VOIDABLE, OR VOID, BUT THE POWER SHALL CONTINUE UNDIMINISHED AND IT MAY BE
EXERCISED FROM TIME TO TIME AS OFTEN AS THE BANK SHALL ELECT UNTIL SUCH TIME AS
THE BANK SHALL HAVE RECEIVED PAYMENT IN FULL OF THE DEBT, INTEREST AND COSTS.




Amended and Restated Note.  The Borrower acknowledges, agrees and understands
that this Note is given in replacement of and in substitution for, but not in
payment of, a prior note dated on or about July 29, 2010, in the original
principal amount of $2,600,000, given by Borrower in favor of the Bank (or its
predecessor-in-interest), as the same may have been amended or modified from
time to time (“Prior Note”), and further, that: (a) the obligations of the
Borrower as evidenced by the Prior Note shall continue in full force and effect,
as amended and restated by this Note, all of such obligations being hereby
ratified and confirmed by the Borrower; (b) any and all liens, pledges,
assignments and security interests securing the Borrower's obligations under the
Prior Note shall continue in full force and effect, are hereby ratified and
confirmed by the Borrower, and are hereby acknowledged by the Borrower to
secure, among other things, all of the Borrower's obligations to the Bank under
this Note, with the same priority, operation and effect as that relating to the
obligations under the Prior Note; and (c) nothing herein contained shall be
construed to extinguish, release, or discharge, or constitute, create, or effect
a novation of, or an agreement to extinguish, the obligations of the Borrower
with respect to the indebtedness originally described in the Prior Note or any
of the liens, pledges, assignments and security interests securing such
obligations.




Acknowledgment.  Borrower acknowledges that it has read and understands all the
provisions of this Note, including the provisions relating to Power to Confess
Judgment, Governing Law, Jurisdiction and Waiver of Jury Trial, and has been
advised by counsel as necessary or appropriate.




ATTEST:

BIG BOULDER CORPORATION







/s/ Christine A. Liebold

BY:/s/ Eldon D. Dietterick

8/10/2011

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK, Executive Vice President &

Treasurer

TAX ID. NO.      24-0822326







ATTEST:

BLUE RIDGE REAL ESTATE COMPANY







/s/ Christine A. Liebold

BY:/s/ Eldon D. Dietterick

8/10/2011

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK, Executive Vice President &

Treasurer

TAX I.D. NO.      24-0854342

Signatures continue on the following page











--------------------------------------------------------------------------------







ATTEST:

BBC HOLDINGS, INC.







/s/ Nina Corey

BY:/s/ Eldon D. Dietterick

8/10/2011

NINA COREY, Secretary

ELDON D. DIETTERICK, President & Treasurer




TAX I.D. NO.      51-0294425







ATTEST:

BRRE HOLDINGS, INC.







/s/ Nina Corey

BY:/s/ Eldon D. Dietterick

8/10/2011

NINA COREY, Secretary

ELDON D. DIETTERICK, President & Treasurer




TAX I.D. NO.      51-0294426







ATTEST:

NORTHEAST LAND CO.







/s/ Christine A. Liebold

BY:/s/ Eldon D. Dietterick

8/10/2011

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK, Executive Vice President &

Treasurer

TAX I.D. NO.      23-1682251







ATTEST:

LAKE MOUNTAIN COMPANY







/s/ Christine A. Liebold

BY:/s/ Eldon D. Dietterick

8/10/2011

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK, Executive Vice President &

Treasurer




TAX I.D. NO.      23-2243205







ATTEST:

JACK FROST MOUNTAIN COMPANY







/s/ Christine A. Liebold

BY:/s/ Eldon D. Dietterick

8/10/2011

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK, Executive Vice President &

Treasurer

TAX I.D. NO.      23-2167048







ATTEST:

BOULDER CREEK RESORT COMPANY







/s/ Christine A. Liebold

BY:/s/ Eldon D. Dietterick

8/10/2011

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK, Executive Vice President &

Treasurer

TAX I.D. NO.      20-2287001




Signatures continue on the following page











--------------------------------------------------------------------------------







ATTEST:

MOSEYWOOD CONSTRUCTION CO., Individually and d/b/a STONEY RUN REALTY COMPANY and
d/b/a STONEY RUN BUILDERS COMPANY







/s/ Christine A. Liebold

BY:/s/ Eldon D. Dietterick

8/10/2011

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK, Executive Vice President &

Treasurer

TAX I.D. NO.      65-1190104







ATTEST:

JACK FROST NATIONAL GOLF COURSE, INC.







/s/ Christine A. Liebold

BY:/s/ Eldon D. Dietterick

8/10/2011

CHRISTINE A. LIEBOLD, Secretary

ELDON D. DIETTERICK, Executive Vice President &

Treasurer

TAX I.D. NO.     20-3092213







ACKNOWLEDGMENTS




COMMONWEALTH OF PENNSYLVANIA

 )

 : ss.

COUNTY OF CARBON

 )




On the 10th day of August, in the year 2011, before me, the undersigned, a
Notary Public in and for said Commonwealth, personally appeared ELDON D.
DIETTERICK personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity, and that by
his signature on the instrument, the individual, or the person upon behalf of
which the individual acted, executed the instrument.




/s/ John E. Riley

Notary Public




My commission expires May 14, 2015












